Citation Nr: 1016716	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, for Survivors' and 
Dependents' Educational Assistance (DEA).  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1966 to May 1968.  In addition to other medals and 
decorations, the Veteran is in receipt of the Purple Heart 
and the Combat Infantryman's Badge.  The appellant is the 
Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia which denied entitlement to 
the benefit currently sought on appeal.


FINDING OF FACT

The Veteran is no longer a member of the Armed Forces, is 
alive, and is not shown to have a service-connected 
disability rated as total and permanent in nature.  In fact, 
service connection is not in effect for any disability at the 
time of this decision.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under 38 
U.S.C. Chapter 35 have not been met; the claim lacks legal 
merit.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103A, 
5103(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.312, 3.807, 
21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary note, the Veterans Claims Assistance Act of 
2000 (VCAA), describes the notification and assistance 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the essential facts are not in dispute.  
Resolution of the appeal is solely dependent upon 
interpretation of the regulations pertaining to basic 
eligibility for Dependents' Educational Assistance.  
Therefore, the Board concludes that no further action is 
required under the VCAA.

Survivors' and Dependents' Educational Assistance, under 
Chapter 35, Title 38 of the United States Code, is a program 
of educational assistance that may be authorized for an 
eligible person, such as a surviving spouse or child of a 
Veteran, if the applicable criteria are met.  38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.   
 
Basic eligibility for DEA exists if a veteran:
(1)  Was discharged from service under conditions other 
than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; 
or
(3) if the veteran is deceased, had a permanent total 
service-connected disability in existence at the date 
of death; or 
(4) died as a result of a service-connected disability; 
or, 
(5) if currently a service member, is on active duty as 
a member of the Armed Forces and, for a period of more 
than 90 days, has been listed by VA as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power.
38 C.F.R. § 3.807 (emphasis added).

In this case, the Veteran received an honorable discharge 
from active military service and is therefore no longer a 
service member.  DD Form 214.  He is not deceased and service 
connection is not in effect for any disability.  He therefore 
has no permanent total service-connected disability.  See, 
e.g., Rating decision code sheet, May 2007.  Accordingly, the 
basic eligibility requirements for Survivors' and Dependents' 
Educational Assistance, pursuant to the provisions of Chapter 
35, Title 38, United States Code, are not met.  The claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As an aside, the Board notes that the Veteran and his 
daughter espouse that prior to the present claim, the 
appellant was receiving tuition assistance under a "Children 
of Veterans of Certain Wars Act" based upon the fact that 
the Veteran is a recipient of a Purple Heart medal.  See VA 
Form 9 from appellant, January 2009; Notice of disagreement 
from Veteran, November 2008.  The Board does not doubt the 
veracity of this assertion, but has no knowledge of such an 
award or entitlement, as these factors are not a component of 
the Survivors' and Dependents' Educational Assistance program 
administered by VA.  Instead, the Board notes that some state 
or local governments, or private service organizations may 
offer scholarships or tuition assistance to the child of a 
Veteran based upon that Veteran's receipt of the Purple 
Heart.  It is possible that the appellant or the Veteran 
merely misunderstood the source of the funds in question as 
coming from VA. 






	(CONTINUED ON NEXT PAGE)



In any event, receipt of the Purple Heart medal without a 
subsequent permanent and total service-connected disability, 
or establishment of other threshold eligibility factors does 
not establish eligibility for the educational benefit 
currently sought from VA.  The Board nonetheless acknowledges 
and appreciates this Veteran's decorated combat service. 


ORDER

Entitlement to Survivors' and Dependents Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


